Citation Nr: 0942843	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Entitlement to service connection for Parkinson's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1945 to March 
1946.  

This case comes before the Board of Veteran Appeals (Board) 
on appeal from an August 2007 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA), which 
denied entitlement to service connection for Parkinson's 
disease and denied reopening the Veteran's service connection 
claim for malaria.  

The Veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

By way of history, it is noted that in April 1960, the RO 
denied the Veteran's claim of entitlement to service 
connection for malaria.  The case was then adjudicated by the 
Board in June 1960 and denied.  All Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100, 20.1105 
(2009).  The Veteran filed new claims seeking service 
connection in March 1989 and February 1991, and the RO 
confirmed and continued the denials in July 1989 and May 
1991, respectively.  While it is unclear if the Veteran 
received proper notice of his appellate rights in May 1991, 
it is clear that such due process rights were issued to the 
Veteran in July 1989.  Thus, the Board finds that the July 
1989 determination is the last final disallowance of the 
Veteran's claim.  In February 2007, the Veteran submitted yet 
another claim for malaria and in August 2007, the RO found 
that the claim could not be reopened due to a lack of new and 
material evidence.  As noted above, the Veteran perfected an 
appeal therefrom.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  Service connection for malaria was denied in a July 1989 
rating decision.  The Veteran was notified of this decision 
and he did not file a timely appeal.  

2.  Evidence received since the July 1989 rating decision is 
not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for malaria.

3.  There is no competent medical evidence of a nexus between 
Parkinson's disease and active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1989 decision, which denied a claim of entitlement 
to service connection for malaria; the claim for service 
connection for malaria is not reopened.  38 U.S.C.A. §§ 
5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2009).

2.  Parkinson's disease was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In the July 1989 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for malaria on 
the basis that there was no new evidence to substantiate the 
claim of entitlement to service connection for malaria.  (See 
generally 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  The claim 
was initially denied because there was no evidence of a 
residual disability after the Veteran incurred malaria in 
service.  The evidence at the time of the July 1989 decision 
consisted of service treatment records from January 1945 to 
March 1946, form 632 showing recognized guerilla service, an 
affidavit dated in January 1960 written by E.O., affidavits 
dated in February 1960 written by L.B.C. and P.L., and a 
buddy statement written in March 1960.  The Veteran was 
notified of the decision in July 1989.  He did not file an 
appeal however, and the July 1989 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2007, the Veteran submitted a new claim for 
malaria.  The evidence submitted since the July 1989 rating 
decision includes duplicative affidavits dated in February 
1960 written by L.B.C. and P.L.  Also of record are 
radiological findings dated in 1962 from Dr. E.A., form 632 
showing recognized guerilla service, prescription records 
from Dr. D.R.M-H. dated in 2006, a medical certificate dated 
in October 2007 diagnosing Parkinson's disease, 
administrative decision denying status as POW, and 
certification that the Veteran was afforded the Bronze Star 
Medal for meritorious conduct.  

The prescription records, radiology reports and medical 
certificate are new evidence because they had not been 
previously submitted to agency decision-makers.  However, the 
medical records do not relate to the Veteran's malaria or 
suggest that the Veteran's claimed malaria is service 
related.  While the evidence is new, it is not material, as 
the records do not relate to the Veteran's malaria and also 
do not raise a reasonable possibility of substantiating the 
claim.  The remaining evidence showing that the Veteran was 
afforded the Bronze Star Medal, is new, but not material as 
it does not assist the Veteran in establishing service 
connection.  

As there is no evidence of that the Veteran currently 
experiences residuals of malaria incurred in service, the 
Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).




II.  Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The Veteran asserts that he is entitled to service connection 
for Parkinson's disease.  A review of his records shows that 
service connection for Parkinson's disease is not warranted.

A review of the Veteran's service treatment records from 
enlistment in January 1945 until his separation in March 1946 
shows no complaints regarding muscle rigidity, tremors, a 
slowing of physical movement or Parkinson's disease.  The 
Veteran's separation examination noted that he had no 
muscular defects or neurological defects and was found fit 
for discharge.

After the Veteran's separation from service, the first report 
of Parkinson's disease is in a December 2005 medical note 
stating that Parkinson's disease would need to be ruled out.  
October 2007 medical records show stage two Parkinson's 
disease.

After reviewing the evidence of record, the Board finds that 
there is no probative evidence that the Veteran's Parkinson's 
disease began in service or is in any way related to service.  
The service treatment records are negative for any complaints 
or findings related to Parkinson's disease.  The Veteran's 
separation examination is negative for any complaint or 
finding of Parkinson's disease.  The record is also absent 
for any complaint or findings associated with Parkinson's 
until 2005, over 50 years after service.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no medical nexus opinion linking the Veteran's Parkinson's 
disease with service.  

The Board has carefully considered the Veteran's claim and 
taken his testimony into consideration.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  While the Veteran's Parkinson's disease has 
observable symptomatology, the Veteran does not have the 
medical knowledge or expertise to link Parkinson's disease to 
his time in service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the Veteran's claim 
of entitlement to service connection for Parkinson's disease 
is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Veteran has been afforded appropriate notice under the 
VCAA.  The RO provided pre-adjudication notice to the Veteran 
in February 2007.  As to informing the Veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that, on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter of 
February 2007 stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  He was told to submit any medical records or 
evidence in his possession that pertained to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).  The February 2007 
letter contained notice of what is necessary to establish a 
claim for service connection and informed the Veteran of what 
qualifies as new and material evidence; however, there was no 
notice of the specific requirements to overcome the prior 
deficiency.

Nonetheless, the Veteran has not been prejudiced by this 
notice deficiency.  The Veteran, as a reasonable person, 
could be expected to understand from the notice what was 
needed to substantiate his claim.  In this regard, the Board 
initially points out that the Veteran's claim was initially 
denied by the Board in 1960.  Thereafter, the Veteran 
submitted several claims in an attempt to reopen the matter.  
Additionally, on notice of disagreement received in December 
2007, the Veteran essentially stated that he disagreed with 
the decision made in the case of malaria, which the Board 
found that he did not receive treatment for in service.  
Moreover, the Veteran has been represented throughout his 
appeal by an accredited service organization, Disabled 
American Veterans (DAV), which therefore presumably is well 
aware of the requirements for reopening a previously denied, 
unappealed claim.  If there is any deficiency in the notice 
to the Veteran it is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post- decisional documents 
for concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Regarding degree of disability and effective date of the 
disability, he was provided with notice of the type of 
evidence necessary to establish a disability rating in the 
February 2007 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for Parkinson's disease; however, given the facts of this 
case a VA examination is not required.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that Parkinson's disease may be associated with 
service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's disease.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  The holding in Charles 
was clearly predicated on the existence of evidence of both 
in-service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed disability 
and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such 
is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for malaria is final and 
is not reopened.  The appeal is denied.

Entitlement to service connection for Parkinson's disease is 
denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


